Exhibit 10.15

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), effective as of October 31, 2011,
by and between XPO Logistics, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Gordon Devens (“Employee”).

WHEREAS, the Company desires to employ Employee and Employee desires to accept
such employment with the Company, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:

1. Term and Duties. (a) Term. The term of Employee’s employment hereunder (the
“Term”) shall begin on November 14, 2011 (the “Start Date”) and end on
September 2, 2016. Notwithstanding the foregoing, the Term may be earlier
terminated by either party in accordance with the terms of Section 4 of this
Agreement, and the Term shall automatically expire on the last day of the Term
(the “Expiration Date”) without notice required by any party to the other.

(b) Employment Duties. Employee shall perform such duties as are customarily
performed by a general counsel of a public company and as assigned from time to
time by the Chief Executive Officer of the Company (the “CEO”), and Employee
shall report directly to the CEO.

(c) Title, Full Time Service and Other Activities. During the Term, Employee
shall serve as Senior Vice President, General Counsel of the Company, and,
excluding any periods of paid time-off or approved sick leave to which Employee
is entitled, Employee shall devote his full working time, energy and attention
to the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Term, Employee may not, without the prior written
consent of the CEO, directly or indirectly, operate, participate in the
management, operations or control of, or act as an employee, officer,
consultant, partner, member, agent or representative of, any type of business or
service other than as an employee and member of the Company. It shall not,
however, be a violation of the foregoing provisions of this Section 1(c) for
Employee to (i) serve as an officer or director or otherwise participate in
non-profit, educational, social welfare, religious and civic organizations or
(ii) manage his personal, financial and legal affairs, in each case so long as
any such activities do not unreasonably interfere with the performance of his
duties and responsibilities to the Company.

(d) Location. During the Term, Employee shall be based primarily at the
Company’s headquarters in Fairfield County, Connecticut, with such travel as the
performance of his duties to the Company may require.



--------------------------------------------------------------------------------

2. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate of $300,000 per
annum (the “Base Salary”). The Base Salary is subject to review annually
throughout the Term by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the Company (the “Board”) in its sole discretion.

(b) Annual Bonus. As additional compensation, Employee shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) for each year
during the Term of Employee’s employment commencing in the 2012 fiscal year
targeted between 40% and 100% of the Base Salary based upon Employee’s
achievement of performance goals as determined by the Compensation Committee.
The performance goals applicable to the Annual Bonus shall be based on one or
more of the performance criteria set forth in Section 6(e)(iv) of the Company’s
2011 Omnibus Incentive Compensation Plan (the “2011 Plan Performance Criteria”).
Notwithstanding anything to the contrary contained herein and without limiting
any other rights and remedies of the Company (including as may be required by
law), if Employee has engaged in fraud or other willful misconduct that
contributes materially to any financial restatements or material loss to the
Company or any of its affiliates, the Company may require repayment by Employee
of any cash Annual Bonus (net of any taxes paid by Employee on such payments)
previously paid to Employee, or cancel any earned but unpaid Annual Bonus or
adjust the future compensation of Employee in order to recover the amount by
which any compensation paid to Employee exceeded the lower amount that would
have been payable after giving effect to the restated financial results or the
material loss.

(c) Relocation and Housing Assistance. In order to assist Employee in relocating
his household to Fairfield County, Connecticut, Employee shall receive (i) a
cash payment equal to $100,000, which shall be payable in two equal installments
of $50,000 each on the three-month anniversary of the Start Date and the
sixth-month anniversary of the Start Date, and (ii) a cash payment equal to
$20,000, which shall be payable in five equal installments of $4,000 each on or
as promptly as practicable following the Start Date and on each of the first
payroll dates during each of the next four months, provided that, in the cases
of clauses (i) and (ii), Employee remains continuously employed by the Company
on each payment.

(d) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.

(e) Paid-Time Off. Employee shall be entitled to 13 days paid-time off, and any
holidays that are generally afforded to the Company’s employees, in each case,
per calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the CEO, which consent shall not be withheld unreasonably.

 

2



--------------------------------------------------------------------------------

(f) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.

3. Equity Awards. (a) Grant. On or as promptly as practicable following the
Start Date, subject to approval by the Compensation Committee, Employee shall
receive options (“Options”) to purchase 125,000 shares of Company common stock
(“Shares”), with an exercise price equal to the closing price per Share as
reported by the NYSE Amex LLC on the date of grant, in each case, on the terms
set forth below and on such other customary terms and conditions as the Company
may require.

(b) Vesting and Cancellation. The Options shall initially be unvested and,
subject to Employee’s continued employment hereunder, shall generally vest in
equal annual installments of 20% each beginning on September 2, 2012 and
continuing for the next four anniversaries thereof (each such date, a “Vesting
Date”).

(c) Treatment upon Termination of Employment. All unvested Options referenced in
this Section 3 shall be forfeited upon the termination of Employee’s employment
with the Company for any reason other than (i) a termination by the Company
without Cause or a termination by Employee for Good Reason and (ii) a
termination due to Employee’s death or Disability. In the event that Employee’s
employment with the Company is terminated by the Company without Cause or by
Employee for Good Reason, subject to the terms and conditions of Section 5(e) of
this Agreement, a portion of any unvested Options referenced in this Section 3
outstanding as of the Date of Termination shall immediately vest as determined
in accordance with the following sentence, and the balance of such Options
referenced in this Section 3 shall immediately be forfeited upon the Date of
Termination. For purposes of this Section 3(c), the portion of Options that
shall vest upon a termination pursuant to Section 3(c)(i) of this Agreement
shall be calculated by multiplying the number of outstanding and unvested
Options that would otherwise have vested on the next Vesting Date by a fraction,
(x) the numerator of which shall be the number of days that have elapsed between
the Vesting Date immediately preceding the Date of Termination and the Date of
Termination (or, if Employee’s employment is terminated before the first Vesting
Date, between September 2, 2011 and the Date of Termination), and (y) the
denominator of which shall be 365. In the event that Employee’s employment
hereunder terminates due to his death or Disability, all unvested Options
referenced in this Section 3 shall automatically vest. No amounts shall be
payable by the Company at any time with respect to any unvested Options.

(d) Change of Control. Upon the occurrence of a Change of Control while Employee
is still employed by the Company, all outstanding Options shall automatically
vest. If Employee’s employment is terminated without Cause prior to a Change of
Control and such termination of employment is in anticipation of the Change of
Control and such Change of Control actually occurs not later than six months
following the Date of Termination, then for purposes of this Section 3(d), the
date

 

3



--------------------------------------------------------------------------------

immediately preceding the Date of Termination shall be treated as the date of
the Change of Control, provided that for purposes of determining the timing of
payments with respect to the vesting of Options, the date of the actual Change
of Control shall be deemed to be the Date of Termination. For the purposes of
this Agreement, the term “Change of Control” shall have the meaning ascribed to
it in the Company’s 2011 Omnibus Incentive Compensation Plan.

4. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):

(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1(a) of this
Agreement on the Expiration Date, unless otherwise agreed by the parties, in
which case employment will continue on an at-will basis or pursuant to the terms
of any subsequent agreement between Employee and the Company.

(b) Death. Employee’s employment hereunder shall terminate upon his death.

(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) dereliction of duties or his gross negligence or
willful failure to perform his duties hereunder or willful refusal to follow any
lawful directive of the CEO or the Board; (ii) abuse of or dependency on alcohol
or drugs (illicit or otherwise) that adversely affects Employee’s performance of
duties hereunder; (iii) commission of any fraud, embezzlement, theft or
dishonesty, or any deliberate misappropriation of money or other assets of the
Company; (iv) breach of any term of this Agreement or any agreement governing
any of the equity compensation referred to in Section 3 of this Agreement (the
“Equity Compensation”), or breach of his fiduciary duties to the Company;
(v) any willful act, or failure to act, in bad faith to the detriment of the
Company; (vi) willful failure to cooperate in good faith with a governmental or
internal investigation of the Company or any of its directors, managers,
officers or employees, if the Company requests his cooperation; and
(vii) conviction of, or plea of nolo contendere to, a felony or any serious
crime; provided that in cases where cure is possible, Employee shall first be
provided a 15-day cure period. If, subsequent to Employee’s termination of
employment hereunder for any reason other than by the Company for Cause, it is
determined in good faith by the CEO that Employee’s employment could have been
terminated by the Company for Cause pursuant to this Section 4(c), Employee’s
employment shall, at the election of the CEO at any time up to six months after
learning of the events constituting Cause, but in no event more than two years
after the occurrence of such events, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.

 

4



--------------------------------------------------------------------------------

(e) Good Reason. Employee may terminate his employment hereunder for Good Reason
in accordance with the terms of this Section 4(e). For purposes of this
Agreement, “Good Reason” shall mean, without first obtaining Employee’s written
consent: (i) the Company materially breaches the terms of this Agreement;
(ii) the assignment of Employee to a position that is substantially inconsistent
with Employee’s professional skills and experience level as of the Start Date
(including, for example, a change in Employee’s status to a non-exempt employee
for purposes of the Fair Labor Standards Act); (iii) the Company reduces the
Base Salary; or (iv) the Company requires that Employee report to someone other
than the CEO; provided that, the Company shall first be provided a 30-day cure
period (the “Cure Period”), following receipt of written notice setting forth in
reasonable detail the specific conduct of the Company that constitutes Good
Reason, to cease, and to cure, any conduct specified in such written notice;
provided further, that such notice shall be provided to the Company within 45
days of the occurrence of the conduct constituting Good Reason. If, at the end
of the Cure Period, the circumstance that constitutes Good Reason has not been
remedied, Employee will be entitled to terminate employment for Good Reason
during the 30-day period that follows the end of the Cure Period. If Employee
does not terminate employment during such 30-day period, Employee will not be
permitted to terminate employment for Good Reason as a result of such event. If
the Company disputes the existence of Good Reason, Employee shall have the
burden of proof to establish that Good Reason does exist or that the
circumstances that gave rise to Good Reason have not been cured. For the
avoidance of doubt, a change in Employee’s title shall not constitute Good
Reason for purposes of this Agreement, including, without limitation, pursuant
to Section 4(e)(i) or 4(e)(ii).

(f) Voluntarily Resignation. Employee may voluntarily terminate his employment
hereunder at any time upon at least 30 days’ advance written notice to the
Company.

(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician selected by
the Company, and the determination of such physician shall be binding upon
Employee and the Company.

(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 4(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 4(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 4(c) or 4(d) of this Agreement; (iv) the 30th date following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 4(e) or 4(f) of this Agreement (or such earlier date as selected by
the Company provided that the Company continues to pay or provide to Employee
the compensation and benefits specified under Sections 2 and 3 of this Agreement
through such 30th date) and (v) the date of a determination of Employee’s
Disability in the event of a termination of Employee’s employment pursuant to
Section 4(g) of this Agreement.

 

5



--------------------------------------------------------------------------------

5. Termination Payments. (a) General. Except as otherwise set forth in this
Section 5, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 2 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 2(f) of this Agreement accrued or
incurred through the Date of Termination (collectively items (a)(i) through
(a)(iii) above, the “Accrued Benefits”). The payments referred to in Sections
5(a)(i) and (ii) of this Agreement shall be paid within 30 days following the
Date of Termination. The payments referred to in Section 5(a)(iii) of this
Agreement shall be paid at the times such amounts would otherwise be paid had
Employee’s services hereunder not terminated. Upon termination of Employee’s
employment for any reason, all unvested Options shall be cancelled without
payment therefor except as otherwise specifically provided in Section 3(c) or
3(d) of this Agreement. The payments and benefits to be provided to Employee
under Sections 5(c) and (d) of this Agreement, if any, shall in all events be
subject to the satisfaction of the conditions of Section 5(e) of this Agreement.

(b) Automatic Expiration of the Term, Voluntary Resignation, or Cause. If
Employee’s employment is terminated pursuant to Section 4(a), 4(c) or 4(f) of
this Agreement, the Company shall have no obligation to Employee other than with
respect to the Accrued Benefits.

(c) Death, Disability, Without Cause or for Good Reason. In the event of a
termination by reason of Employee’s death or Disability or in the event that,
either prior to a Change of Control or more than one year following a Change of
Control, the Company terminates Employee’s employment hereunder without Cause or
Employee resigns for Good Reason, Employee (or his estate) shall be entitled to:

(i) the Accrued Benefits;

(ii) a cash payment (the “Severance Payment”) equal to one year’s Base Salary,
as in effect on the Date of Termination (payable as set forth in Section 5(e) of
this Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and, except in the case of a termination by
reason of Employee’s death, medical and dental coverage for a period of 12
months from the Date of Termination; provided that (x) any monies Employee earns
from any other work, whether as an employee or as an independent contractor,
while Employee is receiving any Severance Payments shall reduce, on a
dollar-for-dollar basis, the amount that the Company is obligated to pay
Employee under this Section 5(c)(ii) and (y) if Employee secures other
employment, any medical or dental benefits provided under this Section 5(c)(ii)
shall cease as of the commencement of such employment; and

 

6



--------------------------------------------------------------------------------

(iii) accelerated vesting of a portion of any outstanding Options to the extent
set forth in Section 3(c) of this Agreement.

(d) Without Cause or for Good Reason Following a Change of Control. In the event
that, within one year following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause or Employee resigns for Good
Reason, Employee shall be entitled to:

(i) the Accrued Benefits; and

(ii) a cash payment (the “CIC Severance Payment”) equal to three times Base
Salary, as in effect on the Date of Termination (payable as set forth in
Section 5(e) of this Agreement), plus any Annual Bonus that the Company has
notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination, and medical and dental
coverage for a period of 36 months from the Date of Termination.

(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 5(c) and 5(d) of this Agreement (other than the Accrued Benefits
and other than in the event of termination by reason of Employee’s death or
Disability) are subject to and conditioned upon (i) Employee having provided,
within 30 days after the Date of Termination (or such greater period as required
by law), an irrevocable waiver and general release agreement in a form
satisfactory to the Company that has become effective and irrevocable in
accordance with its terms, and (ii) Employee’s compliance with Sections 6 and 7
of this Agreement. Employee shall, upon request by the Company, be required to
repay to the Company (net of any taxes paid by Employee on such payments), and
the Company shall have no further obligation to pay, the Severance Payment or
CIC Severance Payment, as applicable, in the event Employee receives, within six
months after the occurrence of the breach, written notice from the Company that,
in the reasonable judgment of the CEO, Employee has materially breached his
obligations under Section 6 or 7 of this Agreement; provided, however, that, in
cases where cure is possible, Employee shall first be provided a 15-day cure
period to cease, and to cure, such conduct. The Severance Payment if any,
payable hereunder shall be paid in substantially equal installments over the
12-month period, following the Date of Termination, consistent with the
Company’s payroll practices, with the first installment to be paid within 15
days after the condition described in Section 5(e)(i) of this Agreement has been
satisfied and with any installments that would otherwise have been paid prior to
such date accumulated and paid in a lump sum on the first date on which payments
are made in accordance with the terms of this sentence. The CIC Severance
Payment, if any, payable hereunder shall be paid in one lump sum within 15 days
after the condition described in Section 5(e)(i) of this Agreement has been
satisfied; provided, however, that, unless the CIC Severance Payment relates to
a transaction that satisfies the requirements of Treas. Reg. § 1.409A-3(i)(5),
any portion of the CIC Severance Payment that constitutes deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), will be paid at the earliest date that is permitted in
accordance with the schedule that is applicable to the Severance Payment.

 

7



--------------------------------------------------------------------------------

(f) Forfeiture of Equity Compensation Awards. Notwithstanding anything to the
contrary herein and without limiting any rights and remedies available to the
Company under the terms of this Agreement or otherwise at law or in equity
(including as may be required by law or pursuant to policies of the Company as
may be in effect from time to time), in the event the Company terminates
Employee’s employment for Cause or if Employee violates the restrictive
covenants set forth in Sections 6 and 7 of this Agreement or engages in fraud or
willful misconduct that contributes materially to any financial restatement or
material loss to the Company or any of its affiliates, the Company may, (i) in
the case of a termination for Cause, at any time up to six months after such
termination, or (ii) in the case of a violation of the restrictive covenants or
engaging in fraud or willful misconduct, at any time up to six months after
learning of such conduct, but in no event more than two years after Employee
engages in such conduct, terminate or cancel any equity compensation awards
granted to Employee by the Company, including any vested amounts thereof, and
require Employee to forfeit or remit to the Company any amount payable, or the
after-tax net amount paid or received by Employee, in respect of any such equity
compensation awards; provided, however, that, in cases where cure is possible,
Employee shall first be provided a 15-day cure period to cease, and to cure,
such conduct.

6. Non-Solicitation. (a) During the Term and during the Restricted Period,
Employee hereby agrees not to, directly or indirectly, solicit or hire or assist
any other person or entity in soliciting or hiring any employee of the Company,
or any of its affiliates (the “Company Entities”), to perform services for any
entity (other than a Company Entity) or attempt to induce any such employee to
leave the service of a Company Entity, or solicit, hire or engage on behalf of
himself or any other person, any employee of a Company Entity, or anyone who was
employed by a Company Entity, during the twelve-month period preceding such
hiring or engagement. “Restricted Period” means three years following
termination of Employee’s employment for any reason.

(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for the three years thereafter (the “Company’s Clients”) or
to discontinue or reduce the extent of the relationship between the Company
Entities and the Company’s Clients or to obtain or seek products or services the
same as or similar to the Company Entities from any other source not affiliated
with the Company Entities.

7. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall

 

8



--------------------------------------------------------------------------------

mean all confidential or proprietary information of any of the Company Entities
(in whatever form), including, without limitation: any information, observations
and data concerning the business or affairs or operation of the Company Entities
developed by Employee during the Term or which any Company Entity or any of
their respective members, directors, officers, managers, partners, employees,
agents, advisors, attorneys, accountants, consultants, investment bankers,
investment advisors or financing sources at any time furnishes or has furnished
to Employee in connection with the business of any of the Company Entities; the
Company’s (and any of its respective affiliates’) investment methodologies or
models, investment advisory contracts, fees and fee schedules or investment
performance (“Track Records”); technical information or reports; brand names,
trademarks, formulas; trade secrets; unwritten knowledge and “know-how”;
operating instructions; training manuals; customer lists; customer buying
records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts and supplier lists and any information relating to financial data,
strategic business plans; information about any other third parties in respect
of which any Company Entity has a business relationship or owes a duty of
confidentiality; and all notes, analyses, compilations, forecasts, studies or
other documents prepared by Employee that contain or reflect any such
information and which is not known to the public generally other than as a
result of Employee’s breach of this Agreement. Without limiting the foregoing,
Employee acknowledges and agrees that the Track Records shall not be the work of
any one individual (including Employee) and are the exclusive property of the
Company and its affiliates, as applicable, and agrees that he shall in no event
claim the Track Records as his own following termination of his employment with
the Company.

(ii) Except as expressly set forth otherwise in this Agreement (including,
without limitation, pursuant to Section 8 of this Agreement), Employee agrees
that he shall not disclose the terms of this Agreement except to his immediate
family and his financial and legal advisors, or as may be required by law or
ordered by a court. Employee further agrees that any disclosure to his financial
and legal advisors will only be made after such advisors acknowledge and agree
to maintain the confidentiality of this Agreement and its terms.

(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

 

9



--------------------------------------------------------------------------------

(b) Non-Competition. Employee and the Company agree that Employee will occupy a
high-level and unique position of trust and confidence with the Company Entities
and will have access to their Confidential Information, and that they would
likely suffer significant harm from Employee’s competing with them during the
Term and for some period of time thereafter. Accordingly, Employee agrees that
he will not, during the Term and during the Non-Compete Period, directly or
indirectly become employed by, engage in business with, serve as an agent or
consultant to, become an employee, partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, any Competitive Business, or otherwise
perform services relating to the business of any of the Company Entities, or
businesses they are actively considering, at the time of the termination or
during the one year prior to termination (the “Business”) for any Competitive
Business (whether or not for compensation). For purposes of this Agreement,
“Competitive Business” shall mean any individual, employeeship, corporation,
limited liability company, partnership, unincorporated organization, trust,
joint venture or other entity (i) that engages in or may engage in acquisition
related or mergers and acquisition activities related to the transportation or
third-party logistics industry, including, without limitation, researching,
analyzing and evaluating companies for possible investment in or acquisition of,
for itself or clients, (ii) that engages in or may engage in the Business,
including, without limitation, any providers of third-party logistics services,
including, without limitation, freight brokerage, freight forwarding,
expediting, internet load boards or intermodal providers, or firms such as CH
Robinson, Expeditors International of Washington, Inc., Echo Global Logistics
Inc., Roadrunner Transportation Systems, TransCore, Internet Truckstop LLC, and
Hub Group Inc., or (iii) that otherwise competes with the Company Entities
anywhere in which the Company Entities engage in or intend to engage in the
Business or where any of the Company Entities’ customers are located; provided,
however, that, for purposes of clause (i) of this definition, the transportation
industry shall not include the automotive retail industry. “Non-Compete Period”
means (x) one year following termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason and (y) three years following
termination of Employee’s employment for any reason not covered by clause (x) of
this definition.

(c) Extended Non-Competition. In the event that Employee’s employment with the
Company is terminated by the Company without Cause or by Employee for Good
Reason, the Company shall have the right to extend the Non-Compete Period for up
to two additional 12-month periods (each, an “Extended Non-Compete Period”)
beyond the completion of the Non-Compete Period. If the Company elects to extend
the Non-Compete Period or the Extended Non-Compete Period, it will notify
Employee in writing of such fact not later than the 90th day prior to the
expiration of the Non-Compete Period or the then-current Extended Non-Compete
Period, as applicable. By signing this Agreement, Employee agrees to accept and
abide by the Company’s election. If the Company elects to extend the Non-Compete
Period, Employee agrees that, during any Extended Non-Compete Period, Employee
shall be bound by the restrictions set forth in Section 7(b) in the same manner
applicable during the Non-Compete Period, and the Company agrees to pay Employee
subject to Section 5(e) of this Agreement during each month of the Extended
Non-Compete Period, in an amount equal to his monthly Base Salary as in effect
on the Date of Termination. Payment for any partial month will be prorated.
Payment of Employee’s Base Salary during the Extended Non-Compete Period will be
made pursuant to the Company’s

 

10



--------------------------------------------------------------------------------

normal and customary payroll procedures. If the Company elects to extend the
Non-Compete Period or the Extended Non-Compete Period, any monies Employee earns
from any other work during such periods, whether as an employee or as an
independent contractor, will reduce, dollar for dollar, the amount that the
Company is obligated to pay Employee under this Section 7(c). Payments made by
the Company under this Section 7(c) are made solely for the extension of the
non-compete covenant and do not render Employee either an employee of, or a
consultant to, the Company.

(d) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate investment by the Company, or in
which the Company could otherwise have an interest or expectancy (a “Competitive
Opportunity”), or (ii) otherwise is then exploiting any Competitive Opportunity,
Employee shall promptly bring such Competitive Opportunity to the Company. In
such event, Employee shall not have the right to hold any such Competitive
Opportunity for his (and his agents’, employees’ or affiliates’) own account and
benefit or to recommend, assign or otherwise transfer or deal in such
Competitive Opportunity with persons other than the Company.

(e) Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term.

(f) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of its officers, directors, members, partners or
employees (collectively, the “Company Parties”), and to cooperate with the
Company upon reasonable request, in refuting any defamatory or disparaging
remarks by any third party made in respect of any of the Company Parties.
Employee shall not, directly or indirectly, make (or cause to be made) any
comment or statement, oral or written, including, without limitation, in the
media or to the press or to any individual or entity, that could reasonably be
expected to adversely affect the reputation of any of the Company Parties or the
conduct of its, his or their business. The Company shall request that its
directors and executive officers not defame or disparage Employee; provided,
however, that the failure of any director, executive officer or employee of the
Company to comply with such request shall in no way constitute a breach or
violation of the Company’s obligations hereunder or otherwise subject the
Company to any liability.

(g) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which

 

11



--------------------------------------------------------------------------------

Employee may have relevant information (including furnishing relevant
information and materials to the relevant Company Entity or its designee and/or
providing testimony at depositions and at trial), provided that the Company
shall reimburse Employee for expenses reasonably incurred in connection with any
such cooperation occurring after the termination of Employee’s employment and
provided that any such cooperation occurring after the Date of Termination shall
be scheduled to the extent reasonably practicable so as not to unreasonably
interfere with Employee’s business or personal affairs.

8. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which
Employee remains subject to any of the covenants set forth in Section 6, 7(b) or
7(c) of this Agreement, Employee shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company.

9. Injunctive Relief. Employee acknowledges that it is impossible to measure in
money the damages that will accrue to the Company Parties in the event that
Employee breaches any of the restrictive covenants provided in Sections 6 and 7
of this Agreement. In the event that Employee breaches any such restrictive
covenant, the Company Parties shall be entitled to an injunction restraining
Employee from violating such restrictive covenant (without posting any bond). If
any of the Company Parties shall institute any action or proceeding to enforce
any such restrictive covenant, Employee hereby waives the claim or defense that
such Company Party has an adequate remedy at law and agrees not to assert in any
such action or proceeding the claim or defense that there is an adequate remedy
at law. The foregoing shall not prejudice the Company’s right to require
Employee to account for and pay over to the Company, and Employee hereby agrees
to account for and pay over, the compensation, profits, monies, accruals or
other benefits derived or received by Employee as a result of any transaction
constituting a breach of any of the restrictive covenants provided in Sections 6
and 7 of this Agreement or to seek any other relief to which it may be entitled.

10. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

If to the Company:

XPO Logistics, Inc.

429 Post Road

Buchanan, MI 49107

Attention: Chief Executive Officer

 

12



--------------------------------------------------------------------------------

with a copy in either case to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

Worldwide Plaza

New York, NY 10019

Attention: Jennifer S. Conway, Esq.

Facsimile: (212) 474-3700

If to Employee:

During the Term, to his principal office at the Company, and after the Term, to
his principal residence as listed in the records of the Company

or to such other address as any party may designate by notice to the others.

(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment. The Company does not make and has not made, and Employee
does not rely and has not relied on any statement, omission, representation or
warranty, written or oral, of any kind or nature whatsoever, regarding the
Company or the Equity Compensation, including, without limitation, its or their
present, future, prospective or potential value, worth, prospects, performance,
soundness, profit or loss potential, or any other matter or thing whatsoever
relating to whether Employee should purchase or accept any Equity Compensation
and/or the consideration therefor.

(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 10(l)(iv) and
10(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.

 

13



--------------------------------------------------------------------------------

(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.

(e) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date hereof: (i) he has the full right, authority
and capacity to enter into this Agreement, (ii) he is ready, willing and able to
perform his obligations hereunder and, to his knowledge, no reason exists that
would prevent him from performing his obligations hereunder, (iii) he is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of his duties and obligations to the Company hereunder during or
after the Term and (iv) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Employee is subject. Employee
acknowledges and agrees that nothing in this Agreement shall (x) entitle
Employee to any compensation or other interest in respect of any activity of
Jacobs Private Equity, LLC, a Delaware limited liability company (“JPE”) or
Bradley S. Jacobs other than with respect to the Company; (y) restrict or
prohibit the Company, Bradley S. Jacobs or any of his affiliates from having
business interests and engaging in business activities in addition to those
relating to the Company; or (z) restrict the investments which the Company,
Bradley S. Jacobs or JPE or any of his or its affiliates may make, regardless of
whether such investment opportunity or investment may be deemed to be a
Competitive Opportunity. Employee acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Employee by this Agreement, and is in full accord as to the necessity of such
restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer relationships and
goodwill of the Company Entities now existing or to be developed in the future.
Employee expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, industry scope,
time period and geographic area. Employee agrees to comply with each of the
covenants contained in Sections 6 and 7 of this Agreement in accordance with
their terms, and Employee shall not, and hereby agrees to waive and release any
right or claim to, challenge the reasonableness, validity or enforceability of
any of the covenants contained in Sections 6 and 7 of this Agreement. Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 6 and 7 of this Agreement may prevent Employee from
earning a livelihood in a business similar to the business of the Company
Entities, Employee’s experience and capabilities are such that Employee has
other opportunities to earn a livelihood and adequate means of support for
Employee and Employee’s dependents. Employee acknowledges that the Company has
advised him that it is in his best interest to consult with an attorney prior to
executing this Agreement.

(f) Survival. Employee’s obligations under Sections 6 and 7 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 5, 6, 7, 8
and 9 of this Agreement shall survive the Term and termination of Employee’s
employment.

 

14



--------------------------------------------------------------------------------

(g) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 10(g) shall be void.

(h) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 6 or
7 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
may constitute a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(i) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

(j) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.

(k) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of New
York without reference to its principles of conflicts of law.

 

15



--------------------------------------------------------------------------------

(ii) Any claim initiated by Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the City, County and State of New York administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

(iii) Any claim initiated by the Company arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall, at the election of the Company be resolved in accordance with
Section 10(k)(ii) or (iv) of this Agreement.

(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the City, County and State of New York; provided,
however, that nothing herein shall preclude the Company from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 10(k) or enforcing any judgment or award obtained by
the Company. Employee waives, to the fullest extent permitted by applicable law,
any objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 10(k)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this
Section 10(k)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.

(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.

(l) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.

 

16



--------------------------------------------------------------------------------

(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period.

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.

(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

(m) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.

 

17



--------------------------------------------------------------------------------

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

(o) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

XPO LOGISTICS, INC.

        by

 

      Name: Bradley S. Jacobs   Title: Chief Executive Officer       GORDON
DEVENS

 

19